Per Curiam:
The only record before us as to the facts of the case, and the only thing disclosed in the way of proof offered at the trial, is a one-page stipulation of the parties which does not embody all the facts necessary to be established by petitioner (as plaintiff below) in order to present for decision the constitutional question discussed in petitioner’s brief. The application will, accordingly, be stamped: REFUSED, NO REVERSIBLE ERROR.
Opinion delivered May 12,1954.
Rehearing overruled June 23, 1954.
(Note: Certiorari denied 348 U.S. 874 (1) ; 75 Sup. Ct. 110; 99 L. Ed. 51.)